IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


HASMUKHBAI PATEL, A/K/A HASMUKH
PATEL AND HEMUBEN PATEL, A/K/A
HEMU PATEL,

             Appellants,

 v.                                                    Case No. 5D17-1900

WILMINGTON SAVINGS BANK, FSB,
AS TRUSTEE FOR STANWICH
MORTGAGE LOAN TRUST A,

             Appellee.

________________________________/

Opinion filed July 6, 2018

Non-Final Appeal from the
Circuit Court for Orange County,
John E. Jordan, Judge.

Eric O. Husby, Tampa, for Appellants.

Thomas Wade Young and Joseph B.
Towne, of Lender Legal Services, LLC,
Orlando, for Appellee.


PER CURIAM.

      Hasmukhbai Patel and Hemuben Patel appeal the trial court’s nonfinal order

denying their motion to quash constructive service of process in the foreclosure action

brought by Wilmington Savings Bank, FSB, as Trustee for Stanwich Mortgage Loan Trust

A (“the Bank”), against the Patels. Because the trial court did not rule that it obtained
personal jurisdiction over the Patels, but instead determined only that it had in rem

jurisdiction, this Court lacks jurisdiction over this nonfinal order and we dismiss the

appeal. See Archer v. U.S. Bank Nat’l Ass’n, 220 So. 3d 477, 478-79 (Fla. 5th DCA 2017)

(dismissing appeal because nonfinal order denying mortgagor’s motion to quash

constructive service of process did not refer to personal jurisdiction and no assertion of

personal jurisdiction was made in trial court); Koniecpolski v. Stelnicki, 571 So. 2d 577,

578 (Fla. 5th DCA 1990) (dismissing appeal because Florida Rule of Appellate Procedure

9.130(a)(3)(C)(i) does not vest jurisdiction in this Court over nonfinal order denying motion

to quash constructive service of process in foreclosure proceeding when order does not

determine jurisdiction of person).

       APPEAL DISMISSED.


SAWAYA, ORFINGER and EDWARDS, JJ., concur.




                                             2